Citation Nr: 0026852	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  95-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had active service from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran appeared at a personal 
hearing before a Hearing Officer at the RO in June 1997.

While this case was on appeal, in December 1997, the RO 
increased the disability rating for the veteran's post-
traumatic stress disorder from 10 percent to 30 percent. 
However, the veteran did not withdraw his appeal, therefore 
the issue of entitlement to a rating greater than 30 percent 
is now before the Board. The case was initially before the 
Board in May 1995, at which time it was remanded for 
development. 


FINDING OF FACT

Manifestations of PTSD include the use of several 
prescription anti-depressant and anti-anxiety medications, 
periodic attendance at mental health clinic therapy sessions, 
complaints of combat-related nightmares, occasional episodes 
of paranoid delusions, sleep disturbances, flashbacks, anger 
outbursts, irritability, mood swings, isolative behavior, 
fear of enclosed spaces, a startle response and a history of 
30 and 50 jobs since separation from service.


CONCLUSION OF LAW

PTSD warrants an evaluation of 50 percent. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10 (1999); 4.132, Code 9411 (eff. prior to November 7, 
1996); 4.125, 4.130, Code 9411 (eff. November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). 

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. 
§ 4.125.  The new criteria for evaluating service-connected 
psychiatric disability is codified at 38 C.F.R. § 4.130. The 
new rating criteria are sufficiently different from those in 
effect prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the United States 
Court of Veterans Appeals held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  In the present case, the Board finds that 
the new and old rating criteria are equally favorable to the 
veteran.

Under the previous regulations, a 30 percent rating for PTSD 
was warranted when the ability to establish and maintain 
effective or favorable relationships with people was 
definitely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was definite 
impairment in the ability to obtain or retain employment.  
Considerable impairment of social and industrial adaptability 
warranted a 50 percent evaluation. A 70 percent rating for 
PTSD was warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996)).  A 100 percent rating 
is warranted for PTSD when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran is demonstrably unable to 
obtain or retain employment.  Id.  The Board notes that each 
of the three criteria for a 100 percent rating under 
Diagnostic Code 9411 is an independent basis for granting a 
100 percent rating.  Johnson v. Brown, 7 Vet.App. 95 (1994).

Effective November 7, 1996, total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrants a 100 percent evaluation.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships warrants a 70 
percent evaluation.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent evaluation.


Analysis

The claim for an increased rating is well grounded because 
the veteran has alleged that service-connected PTSD has 
worsened.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veteran's assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). Pursuant to 
the remand by the Board in May 1999, the regional office 
obtained copies of available mental health clinic reports and 
scheduled the veteran for a psychiatric examination, which 
was conducted in October 1999. The Board therefore finds that 
VA's duty to assist has been satisfied.

The medical records contained in the claims file show that 
since 1989, the veteran has been treated with medications 
including Trazodone, Sertraline, Buspar, Vistaril, Zoloft, 
Mellaril, Valproate, and Doxepin.  

In 1994, the veteran was found to be disabled by the Social 
Security Administration due to severe chronic post-traumatic 
stress disorder and alcoholism in remission.

The reports of February 1995 and July 1996 VA examinations 
and contemporaneous mental health clinic records disclose 
that the veteran's post-traumatic stress disorder is 
apparently manifested by the use of several prescription 
anti-depressant and anti-anxiety medications, periodic 
attendance at Vietnam veteran's counseling sessions and 
personal therapy sessions, complaints of combat-related 
nightmares, occasional episodes of paranoid delusions, sleep 
disturbances, flashbacks, anger outbursts, irritability, mood 
swings, isolative behavior, fear of enclosed spaces, startle 
response triggered by ceiling fan noise, history of 
assaultive behavior, history of self-medication with alcohol, 
remote history of auditory hallucinations, history of five 
marriages (one being common-law), history of arrests for 
driving under the influence and assault, and a history of 
having had between 30 and 50 jobs since separation from 
service.

The veteran was most recently examined by VA in October 1999. 
His chart and his claims file were both available and 
reviewed at the time of the examination. The Board remand was 
also made available prior to the examination for proper 
review of the medical history. The veteran's mental health 
clinic chart noted a visit in August, 1997 when he was 
reported to have some depressive symptoms. His last visit to 
the clinic was in March, 1998.  He was noted to be 
nonpsychotic, not
suicidal and not homicidal at that time. The veteran 
indicated he has not been a psychiatric inpatient since 1989. 
The veteran had been married four times and he had been 
married nine years to his present wife.  He lives in the 
country on 50 acres in a trailer. The veteran is not 
employed.  He was last employed in 1994 at a wood products 
factory.

The veteran reported on this visit as he did on prior visits, 
that he "can't concentrate on anything for any length of 
time."  He noted that his sleep was "up and down" and he gets 
up and then can go back to bed.  He also said "I just don't 
like to be around a lot of people."  He said he was nervous 
constantly.  He complained of episodic nightmares. He noted 
"it is about the same as last time I seen you."

Objectively, his verbalizations were normal in rate and flow 
with no pressured
speech or any bizarre or irrelevant forms of speech.  He was 
not nervous, jittery, shaky, agitated or hyperalert.  His 
affect was quite calm and appropriate.  He displayed no 
tearfulness, depressive symptoms, emotional dyscontrol and 
maintained a relative level of affect throughout the 
interview without any significant changes.  He described his 
mood as being "life is just from day to day, hum drum."

He did not display any inappropriate behaviors during the 
interview.  He denied any suicidal or homicidal thoughts, 
ideations, plans or intent.  His thought processes were 
generally reality-based and there was no evidence of any 
auditory of visual hallucinations or prominent delusions.  
The veteran described feelings of some suspiciousness and 
guardedness at times, and stated that he does not trust 
people
very much. He was oriented in all phases.  Cognitive 
functioning showed no
significant impairments from the time of his former 
evaluation. The diagnoses included alcohol abuse and 
dependence, in remission, one year per patient report; post-
traumatic stress disorder; and personality disorder, not 
otherwise specified with
passive/aggressive features.

The examiner commented that the symptomatology the veteran 
described was virtually identical to the symptoms which he 
described in 1996 and 1995.
He reported nothing new and no change in his symptoms or 
functionality. The veteran was said to have mild 
symptomatology with no evidence of any significant
deterioration.  His current global assessment of functioning 
(GAF) with mild symptoms was given as 60 to 65.

A review of the above medical evidence, as well as the 
transcript of the veteran's personal hearing in June 1997, 
fails to show reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory or other 
symptoms warranting an evaluation of 50 percent under the 
criteria which became effective November 7, 1996. 

Considering the extent and scope of the relevant symptoms and 
findings due to the veteran's chronic PTSD, however, under 
the criteria effective prior to November 7, 1996, social and 
industrial inadaptability should be more appropriately 
classified as considerable and thus warrants a 50 percent 
evaluation as of the date of the claim for increase. As 
reported above, manifestations of PTSD include the use of 
several prescription anti-depressant and anti-anxiety 
medications, periodic attendance at mental health clinic 
therapy sessions, complaints of combat-related nightmares, 
occasional episodes of paranoid delusions, sleep 
disturbances, flashbacks, anger outbursts, irritability, mood 
swings, isolative behavior, fear of enclosed spaces, a 
startle response and a history of 30 and 50 jobs since 
separation from service. The benefit of the doubt has been 
resolved in the veteran's favor. 

In reaching its decision, the Board recognizes that the 
veteran is receiving Social Security benefits based on a 
finding that he is unemployable, primarily due to PTSD. The 
veteran has not worked since 1994 and now lives in a rural 
setting on 50 acres. Nevertheless, the preponderance of the 
evidence, the VA mental health clinic records and VA 
examination reports discussed above, dated subsequent to the 
1994 Social Security decision, do not demonstrate impairment 
of such degree as to warrant an evaluation greater than 50 
percent. The VA psychiatrist who conducted the examinations 
in 1995, 1996, and 1999 concluded that the veteran had had 
mild symptomatology during that time with no evidence of any 
significant deterioration.  He assigned a GAF score of 60 to 
65. The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.'"  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)). A 60-65 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Id. (emphasis 
added).  Such a score does not provide a basis for more than 
the 50 percent evaluation assigned under the old rating 
criteria, as no more than considerable social and industrial 
impairment is shown.  See VAOPGCPREC 9-93, 59 Fed. Reg. 4752 
(1994).


ORDER

An increased rating of 50 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

